PER CURIAM.
Appellant, convicted of having violated 18 U.S.C. § 659, in that he stole goods valued in excess of $100 that were moving in interstate commerce, seeks reversal of his conviction on four grounds: (1) The Government was permitted to introduce evidence relating to the date charged in the indictment rather than a date typographically incorrect set forth in a bill of particulars; (2) the Government failed to prove the value of the goods alleged to have been taken inasmuch as the only proof offered was the invoice thereof, setting forth the price; (3) the evidence was insufficient to permit the jury to find the defendant guilty beyond a reasonable doubt; and (4) the defendant having voluntarily taken the stand, the cross-examination of him by government counsel was in certain respects improper and deprived him of a fair trial.
We find no merit in any of these grounds of alleged error, and affirm the conviction below.